                                                                 The Honorable Richard A. Jones




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

ROSE ANN PAUL,
                                                §
       Plaintiff                                §
                                                §
v.                                              §            CIVIL ACTION NO.
                                                §            3:19-cv-05126-RAJ
                                                §
     COMMISSIONER OF SOCIAL                             (Proposed) Order Awarding Attorney’s Fees
                                                        pursuant to the Equal Access to Justice Act,
                                                         28 U.S.C. § 2412(d)

SECURITY,                                       §
                                                §
Defendant.                                      §




       Before the Court is the Motion of Plaintiff, Rose Ann Paul, for award of attorney’s fees
pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as well as
the position of the defendant commissioner, if any, and recognizing the Plaintiff’s waiver of direct
payment and assignment of EAJA to her counsel,
       IT IS HEREBY ORDERED that attorney fees and expenses in the total amount of Six
Thousand Three Hundred Seventy-Four Dollars and Forty-Five Cents ($6,374.45) pursuant to the
Equal Access to Justice Act, 28 U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct.
2521 (2010) AND costs in the total amount of Four Hundred Dollars ($400.00) pursuant to the Equal
Access to Justice Act, 28 U.S.C. § 2412(d).


The Court hereby awards EAJA fees, broken down as follows:

       1. Plaintiff is awarded 28.6 hours at $205.25 per hour for work performed in 2019 the amount
of $5,870.15 for attorney’s fees under 28 U.S.C. § 2412(d);

       2. Plaintiff is awarded 6.5 hours at $75.00 per hour for work performed in the amount of
$487.50 for Paralegal services.

      3. Plaintiff is awarded $16.80 in expenses for Certified Mail for service of Summons and
Complaint.


        If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses, and
costs are not subject to offset allowed under the Department of the Treasury’s Offset Program (TOPS),
then the check for EAJA fees, expenses, and costs shall be made payable to Plaintiff’s attorney,
Edward A. Wicklund.

       250 South Clinton Street
       Suite 210
       Syracuse, NY 13202


IT IS ORDERED.


       Dated this 11th day of February, 2020.



                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
